Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated July 13, 2022 is acknowledged.
Claims 1-3, 5, 14-17 and 22-27 are pending.
Claims 4, 6-13 and 18-21 are cancelled.
Claims 1 and 5 are currently amended.
Claims 22-27 are new.  Claims 22 and 24 are drawn to a nonelected species and are withdrawn. 
Claims 2, 3, 15, 16, 22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 5, 14, 17, 23 and 25-27 as filed on July 13, 2022 are pending and under consideration to the extent of the elected species, e.g., the particle comprises a biodegradable compound / polymer such as polycaprolactone.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, some of the claim objections are withdrawn, the rejection of claim 1 and all claims dependent upon claim 1 under 35 USC 112(b) is withdrawn, and all previous claim rejections under 35 USC 103 over Li are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2022 was considered.

Claim Objections
Claims 1 and 27 are objected to because of the following informalities: 
Claim 1:  and “a content of the carboxyl group” should recite “the content of the carboxyl group”. 
Claim 27:  a comma should be inserted after the preamble consistent with the formatting of the other dependent claims.
Appropriate correction is required.

Applicant is advised that should claim 17 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	
Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 14 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the carboxyl group is 0.5 mmol/g or more and 2.0 mmol or less.  Because the claim sets forth two open ended and overlapping ranges, it is unclear what amounts of carboxyl group are claimed because the ranges encompass all amounts.  Claims 14 and 25-27 are included in this rejection because they depend from claim 5 and because they do not remedy the ambiguity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 14, 17, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103665398 A, published March 26, 2014, IDS reference filed June 9, 2021) in view of Kumamoto et al. (US 2012/0283363, published November 8, 2012, of record); Hamad et al. (WO 2017/219127, published December 28, 2017, of record) and Wesner et al. (US 2016/0144330, published May 26, 2016, of record).
	Liu teach biodegradable composite microspheres prepared by evaporation of an oil-in-water Pickering emulsion stabilized with cellulose nanocrystals (fine cellulose as defined in paragraph [0051] of the as-filed specification) inclusive of cellulose nanowhiskers (title; abstract; paragraphs [0005], [0011], [0014]; Figures; claims).  The biodegradable polymer in the oil phase of the emulsion / in the core of the particle is one of polylactic acid, polycaprolactone and polymethyl methacrylate (paragraphs [0011], [0015]), as required by instant claims 14, 17 and 23.  The microspheres are part of a turbid liquid (additional component, dispersion medium) prior to centrifugation (paragraphs [0028]-[0029]), as required by instant claim 25.  The turbid liquid comprises an aqueous phase (moisture), the pH of which is adjusted with hydrochloric acid (additional component, inorganic acid) (paragraphs [0011], [0027]), as required by instant claims 26 and 27.
Because the composite microspheres of Liu are made by the same process as disclosed in the as-filed specification (e.g., paragraph [0053] and Figure 1), the cellulose is necessarily bound to and inseparable (as defined in paragraph [0054] of the as-filed specification) from the de-solvated polymer and is necessarily a uniform coating layer.  The Figures of Liu further support this presumption.
Regarding the recitation of a skin application composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, Liu expressly teach cosmetic applications (paragraph [0005]). 
	Liu do not specifically teach the cellulose has a carboxyl group content of 0.5 mmol/g or more and 2.0 mmol/g or less as required by claims 1 and 5.
Liu do not specifically teach a uniform coating having a thickness variation of 0.4 or less as required by claims 1 and 5.
	These deficiencies are made up for in the teachings of Kumamoto; Hamad and Wesner.
	Kumamoto teach a composite material comprising cellulose microfibers having a carboxyl group content of 0.1 to 3 mmol/g; the carboxyl group content is important for stably obtaining cellulose fibers with a diameter of 200 nm or less (title; abstract; paragraphs [0031]-[0032], [0041]; claims).  Cellulose with a higher carboxyl group content is able to exist stably with smaller diameters; furthermore, increased carboxyl group content increases dispersion stability (paragraph [0032]).  
Hamad teach cellulose filament-stabilized Pickering emulsions (title; abstract; claims).  When the cellulose forms a uniform network at the oil/water interface, the emulsions have higher stability (paragraph [0057]).
Wesner teach microparticles (title; abstract; paragraphs [0063], [0065]-[0067]; Figures; claims).  The microparticles may have relatively uniform diameters, meaning the coefficient of variation of the distribution thereof is less than about 10% (paragraphs [0074], [0132]-[0147]).  The shell mean thickness is calculated using at least 4 shell thickness measurements for each capsule / microparticle (paragraphs [0148]-[0149]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cellulose nanocrystals of Liu to have a carboxyl group content of 0.1 to 3 mmol/g as taught by Kumamoto because the carboxyl group content is important for stably dispersing cellulose fibers with smaller diameters.  Thus, the carboxyl group content is result-effective, and the optimization thereof is prima facie obvious.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the pickering emulsions of Liu in view of Kumamoto such that the cellulose forms a uniform network as taught by Hamad in order to enhance stability.  It would have been obvious to one of ordinary skill in the art that such uniform networks or coatings would be characterized by a low coefficient of variation as taught by Wesner of less than about 10% because the coefficient of variation is merely a quantitative representation of the qualitative property of uniformity.  

Claims 1, 5, 14, 17, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103665398 A, published March 26, 2014, IDS reference filed June 9, 2021) in view of Kumamoto et al. (US 2012/0283363, published November 8, 2012, of record); Hamad et al. (WO 2017/219127, published December 28, 2017, of record) and Wesner et al. (US 2016/0144330, published May 26, 2016, of record) as applied to claims 1, 5, 14, 17, 23 and 25-27 above, and further in view of Park et al. (KR 2017-0123099 A, published November 7, 2017, as evidenced by the ip.com translation).

Liu is applied herewith under a different interpretation to meet the new composition claims

The teachings of Liu, Kumamoto, Hamad and Wesner have been described supra.
They do not specifically a teach dispersion liquid as required by claim 25.
They do not specifically teach the additional component is selected from the group of claim 26 inclusive of a pharmaceutical product.
They do not specifically teach a moisture retention property as required by claim 27.
These deficiencies are made up for in the teachings of Park.
Park teach a skin filler composition comprising polycaprolactone microspheres and hyaluronic acid (additional component, pharmaceutical) gel as a carrier; the composition imparts skin moisturizing properties (abstract), as required by instant claims 26 and 27.  The gel has fluidity (liquid) but is sufficiently viscous so that the microspheres remain dispersed (page 3, 3rd to last paragraph), as required by instant claim 25.
As an alternative to the finding articulated supra that the turbid liquid suspension of microspheres reads on the compositions as instantly claimed, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the biodegradable composite microspheres per se of Liu in view of Kumamoto, Hamad and Wesner inclusive of polycaprolactone composite microspheres with hyaluronic acid gel as taught by Park in order to prepare a skin filler composition which imparts skin moisturizing properties.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	With regard to Applicant’s first allegation (Remarks, pages 7-8), Applicant’s characterization of paragraph [0057] of Hamad is acknowledged but not found persuasive because it is not seen how a uniform network as taught by Hamad is not a uniform thickness, particularly when in paragraph [0057] Hamad discusses disentangling CF (cellulose filament) fibers to form a much more uniform network at the oil/water interface.  Nonetheless, the rejection does not state a uniform network is necessarily a uniform thickness – though such seems if not implicit to then at least obvious over Hamad.  Rather, the rejection further relies upon Wesner to quantify the term “uniform”.   Applicant’s citation to paragraph [0060] of Hamad as requiring a specific concentration of 1.2 wt% is not understood because paragraph [0062] discloses a range of 0.1 to 5.0 wt% as suitable for the range of CF concentrations for preparing Pickering emulsions.  To the extent that the concentration of 1.2 wt% differs from / is much higher than Liu’s concentration of 0.025 to 0.2 wt%, one nominally skilled in the art would presume the concentration must be sufficient to emulsify the oil phase and clearly Liu’s concentrations are sufficient to emulsify the oil phase.  That the concentrations of Hamad are “higher” is presumably related to the fact that Hamad embraces high internal phase emulsions (e.g. paragraph [0062]).  Applicant’s conclusion the differences in concentrations means there is no expectation that Hamad’s homogenization effects could be achieved for much lower concentrations is unpersuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   
	With regard to Applicant’s second allegation (Remarks, pages 8-9), Applicant’s characterization of the working examples of Wesner as using 10 wt% PVA for its shells and Applicant’s rehashed conclusion that there is no expectation of success is unpersuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth in the rejections, the combined teachings of the prior art render obvious uniform coatings, where uniform is understood in view of Wesner as meaning having a coefficient of variation of less than about 10%.  
	With regard to Applicant’s third allegation (Remarks page 9), Applicant’s characterization of the rejections as “deficient because the PTO failed to articulate the required finding regarding predictability or reasonable expectation of success” is acknowledged but not found persuasive because not such express articulation is required.  Applicant’s citation to MPEP 2143.02 correctly summarizes that all that is required to establish prima facie obviousness is a reasonable expectation of success for the proposed modification, expressly articulated or not.  The rejections of record clearly articulate the reasons why the claimed particles and compositions thereof would have been prima facie obvious to one of ordinary skill which is all the law requires.  In sum, Applicant has failed to traverse the prima facie obviousness of that which has been claimed and the rejections over Liu are properly maintained in modified form as necessitated by Applicant’s amended and new claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 14, 17, 23 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18 of copending Application No. 17/080,149, over claims 1-11 and 14-20 of copending Application No. 17/394,962, and over claims 1-7, 11-18, 22 and 23 of copending Application No. 17/539,648 in view of Liu et al. (CN 103665398 A, published March 26, 2014, IDS reference filed June 9, 2021), Kumamoto et al. (US 2012/0283363, published November 8, 2012, of record), Hamad et al. (WO 2017/219127, published December 28, 2017, of record), Wesner et al. (US 2016/0144330, published May 26, 2016, of record) and Park et al. (KR 2017-0123009 A, published November 7, 2017, as evidenced by the ip.com translation).
	The instant claims are drawn to a composite microparticle comprising a core comprising either polycaprolatone or stearic acid and an inseparable coating comprising cellulose nanofibers having a carboxyl content of 0.5 to 2.0 mmol/g and to a composition thereof comprising an additional component.  The coating is uniform, having a thickness of variation of 0.4 or less.  The composition may be a dispersion liquid or may have a moisture retention property.  The additional component may be inter alia a pharmaceutical product, a fragrance, or an inorganic acid.
	The copending ‘149 claims are drawn to a composite particle comprising a core comprising at least one type of biodegradable polymer and at least one type of functional component and comprising an inseparable coating comprising micronized, crystallized cellulose having an anionic functional group and to compositions thereof.  The at least one functional component may be inter alia an antifungal agent (pharmaceutical) or/and a perfume (fragrance).
	The copending ‘962 claims are drawn to a composite particle having an average size of 0.05 to 1000 microns and comprising a core comprising at least one biodegradable polymer and an inseparable coating comprising micronized cellulose fibers, the composite particle having an amount of anionic functional group of 0.0002 to 0.5 mmol/g by virtue of the introduction thereof to the fibers.
	The copending ‘648 claims are drawn to a composite particle having a core comprising a biodegradable polymer and an inseparable coating comprising cellulose nanofibers having an ionic functional group and to various compositions thereof.
	The microparticles as instantly claims are therefore a species falling within the genera of composite particles recited in the conflicting applications.  The microparticles as instantly claimed are an obvious variant of the composite particles recited in the conflicting applications because it is already known to the prior at in view of Liu as elaborated supra to prepare biodegradable composite microspheres having a polycaprolactone biodegradable polymer core to which cellulose nanocrystals / nanowhiskers are surface integrated via the production thereof via a Pickering emulsion.  The microparticles as instantly claimed are an obvious variant of the composite particles recited in the conflicting applications because it is already known to the prior art in view of Kumamoto as elaborated supra to carboxylate cellulose fibers of small size to a carboxyl content of 0.1 to 3 mmol/g in order to increase dispersion stability thereof.  The microparticles as instantly claimed are an obvious variant of the composite particles recited in the conflicting applications because it is already known to the prior art in view of Hamad and Wesner as elaborated supra that uniform cellulose coatings improve the stability of Pickering emulsions, where uniform is understood to be characterized by a coefficient of distribution of less than about 10% (0.10).  And the compositions as newly claimed are an obvious utility of the composite particles recited in the conflicting applications because it is already known to the prior art in view of Park as elaborated supra to formulate polycaprolactone microparticles together with hyaluronic gel as a suspension for filling skin.  The instantly claimed microparticles and compositions thereof are therefore an obvious variant of the composite particles recited in the conflicting applications.
Claims 1, 5, 14, 17, 23 and 25-27 are directed to an invention not patentably distinct from claims 1-14 and 18 of commonly assigned Application No. 17/080,149, from claims 1-11 and 14-20 of commonly assigned Application No. 17/394,962, and from claims 1-7, 11-18, 22 and 23 of commonly assigned 17/539,648. Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application Nos. 17/080,149, 17/394,962 and 17/539,648, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
This is a provisional nonstatutory double patenting rejection.
	

Response to Arguments:  Double Patenting
Applicant’s statement that “Applicant will address these rejections when if ever, they become non-provisional rejections” (Remarks, page 10) is acknowledged.  However, Applicant is advised that this is not a proper response.  A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.  See MPEP 804 I(B)(1).  Because Applicant’s statement is non-responsive to the rejections, the provisional double patenting rejections are properly maintained and made again.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (US 5,489,469) teach composites comprising polymer particles having water-insoluble hydrophilic fibrous material inclusive of cellulose embedded in or/and deposited on the surface of the polymer (title; abstract; Figure 2; column 3, lines 4-24; column 5, lines 52-60; claims).
Bakeev et al. (US 2014/0037816) teach cellulose stabilized multiphase aqueous compositions inclusive of personal care products (title; abstract; claims).
	Ge et al. (WO 2018/176891 A1, as evidenced by US 2020/0222404) teach a hybrid medicament nanocarrier prepared per a pickering emulsion template with megadiite as the emulsifier and PLGA as an oil phase (title; abstract; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619